39 F.3d 1166
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Raul TORRES, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 94-1360
United States Court of Appeals,First Circuit.
Nov. 10, 1994

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Carmen Consuelo Cerezo, U.S. District Judge ]
Paul Ramos Morales on brief for appellant.
Guillermo Gil, United States Attorney, Maria Hortensia Rios, Assistant U.S. Attorney, and Robert M. Peckrill, Assistant Regional Counsel, Dept. of Health & Human Services, on brief for appellee.
D. Puerto Rico
AFFIRMED
Before TORRUELLA, Chief Judge, SELYA and CYR, Circuit Judges.
Per Curiam.


1
We have carefully reviewed the record and claimant's brief and find none of claimant's arguments meritorious.  Vocational testimony was not required.  The ALJ gave valid reasons, based on a fair reading of the record, for discounting claimant's subjective complaints and concluding claimant retained the capacity to perform one of his former types of jobs as a personal driver/chauffeur.


2
Affirmed.